DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on January 20, 2021 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 
Election/Restrictions
Claims 5 through 12 remain as being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on May 21, 2019.

Claim Rejections - 35 USC § 103
Claims 1, 2, 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over	U.S. Patent 6,256,849 to Kim (hereinafter “Kim”) in view of the teachings of U.S. Patent 4,997,482 to Haluska et al (hereinafter “Haluska”) and U.S. Publication 2007/0130740 to Mita (hereinafter “Mita”).
Claim 1:  Kim discloses a method for producing a liquid transport apparatus that includes the final structure of:
a pressure chamber plate (e.g. 1, in Fig. 15) partially defining a pressure chamber (1a) that communicates with a nozzle (not labeled, in nozzle plate 10) for ejecting liquid;
an insulating ceramics layer (2) located on a surface of the pressure chamber plate to cover the pressure chamber;
a piezoelectric layer (4) located on the insulating ceramics layer; and 
a first electrode (5) located on the piezoelectric layer; 
wherein the method (see Figs. 3A to 3D) for producing the liquid transport apparatus comprises:
forming the insulating ceramics layer (2) on the pressure chamber plate with an insulating ceramic material at a temperature (e.g. col. 6, lines 11-15 and col. 13, lines 27-35);
forming the piezoelectric layer (4) and the first electrode (5) on the insulating ceramics layer (Fig. 3B); and
forming the pressure chamber (1a) by removing part of the pressure chamber plate so that a part of the insulating ceramics layer (2) is exposed on the pressure chamber (Fig. 3D, col. 6, lines 35-39).
Claim 13:  Kim further discloses that the insulating ceramic layer (2) is formed of alumina (e.g. aluminum oxide, col. 13, lines 28-31).
Claim 14:  Kim further discloses:
the pressure chamber plate, the insulating ceramics layer, the piezoelectric layer, and the first electrode are stacked in layers in a [vertical] stacking direction (of Fig. 3A);
the piezoelectric layer (4) is located between the first electrode (5) and the insulating ceramics layer (2) in the stacking direction; and
the method further comprises forming a second electrode (3) such that the second electrode is located between the piezoelectric layer (4) and the insulating ceramics layer (2) in the stacking direction (see Fig. 3A or 3B).
The insulating ceramics layer of Kim is formed of various oxides (col. 13, lines 28-36).  
Kim does not teach that in forming the piezoelectric layer, any annealing occurs at an annealing temperature.  Also, Kim does not teach heating of the insulating ceramics layer such that a temperature of the insulating ceramic material does not become higher than the annealing temperature of the piezoelectric layer.  Kim does not further teach a case where the first electrode is formed on the insulating ceramics layer before the annealing the piezoelectric layer, such that the piezoelectric layer and the first electrode are annealed at the same time at the annealing temperature [all of which is required by Claim 1].
Haluska discloses analogous art in manufacturing insulating ceramics layers formed from similar oxides (e.g. aluminum or zirconium that Kim uses) in electronic devices (col. 1, lines 10-20).  Haluska discloses forming the insulating ceramics layer by coating and heating an insulating ceramic material at a temperature of 200 to 400ºC (see example at col. 6, lines 18-39).  This is a preferred temperature of Haluska (col. 9, lines 38-46).  Haluska further teaches that forming the insulating ceramic layer in this manner has the benefits increased reliability of the electronic device (col. 1, lines 11-20) and strong adhesion (col. 5, lines 9-12).
It would have obvious to one of ordinary skill in the art at the time the invention was made to have formed the insulating ceramics layer of Kim by coating and heating as taught by Haluska, to form an art-recognized equivalent insulating ceramics layer as one of a similar oxide with the added benefits of increased reliability and strong adhesion.
Mita discloses analogous art in manufacturing a liquid transport device that includes forming a piezoelectric layer (e.g. 58A, in Fig. 6D) by annealing at an annealing temperature (e.g. 800 ºC).   More specifically, Mita discloses a case where a first electrode (57, in Fig. 6D) is formed on an insulating oxide layer (66) before any annealing of the piezoelectric layer.  Subsequently, the piezoelectric layer and the first electrode are annealed at the same time at the annealing temperature (e.g. 800 ºC, ¶ [0138]).  Such annealing conditions performed at this annealing temperature allow the piezoelectric layer to operate at a higher electrical-to-mechanical conversion constant (e.g. ¶ [0023]).
Claim 2:  Mita further discloses that the piezoelectric layer is formed by an aerosol deposition (AD) method for the benefit of providing the piezoelectric layer with a uniform thickness (¶ [0136]).
The modifications of Kim can done by taking the teachings of Mita into account, which include forming the piezoelectric layer by an AD method, forming the first electrode on the insulating ceramics layer before annealing of the piezoelectric layer at the annealing temperature, then subsequently annealing the piezoelectric layer and the first electrode at the same time at the annealing temperature.  Such a modification would have obvious to one of ordinary skill in the art at the time the invention was made to provide an art-recognized equivalent liquid transport apparatus with a piezoelectric layer having a uniform thickness and a higher electrical-to-mechanical conversion constant.
The modified Kim method provides a manufacturing process where a heating temperature (e.g. 200-400 ºC) of the insulating ceramics material is lower than an annealing temperature (e.g. 800 ºC) of the piezoelectric layer.
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim in view of Haluska and Mita, and further in view of U.S. Publication 2006/0065701 to Kobayashi (hereinafter “Kobayashi”).
Kim, as modified by Haluska and Mita, discloses the clamed manufacturing method as relied upon above in Claim 1.
The modified Kim method does not teach that the insulating ceramics layer is formed by an AD method.
Kobayashi discloses analogous art in manufacturing a liquid transport apparatus that includes forming an insulating ceramics layer (31) by an AD method, as AD is a method that more easily forms the insulating ceramics layer (e.g. ¶ [0062]).
It would have obvious to one of ordinary skill in the art at the time the invention was made to have formed the insulating ceramics layer of Kim by using an AD method taught by Kobayashi, to more easily form the insulating ceramics layer in an art-recognized equivalent liquid transport apparatus.
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim in view of Haluska and Mita, as applied to Claim 1 above, and further in view of U.S. Pre-Grant Publication 2008/0222942 to Kitagawa et al (hereinafter “Kitagawa”).
Kim, as modified by Haluska and Mita, disclose the claimed manufacturing method as relied upon above in Claim 1.  The modified Kim method does not teach that the ceramics layer is formed of zirconia.
Kitagawa discloses that zirconia is the preferred material in forming an insulating ceramics layer as it provides stabilization due to its large mechanical strength and toughness (¶ [0060]).  
It would have obvious to one of ordinary skill in the art at the time the invention was made to have substituted the zirconia ceramic material of Kitagawa for the alumina ceramic material of Kim, to form an art-recognized equivalent insulating ceramics layer that includes the benefits of stabilization, large mechanical strength and toughness.

Response to Arguments
Applicant's arguments filed as part of the submission [on page 8] have been fully considered, but have not been deemed to be found as persuasive.  Applicant’s assert that the prior art does not teach “wherein a case that the first electrode…at the same time at the annealing temperature” (lines 19-21 of Claim 1).  However, this argument has been answered in light of the teachings of Mita, as applied in the above rejection.


Allowable Subject Matter
Claim 15 has been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570.  The examiner can normally be reached on Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896